Order entered June 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01606-CR
                                      No. 05-14-01607-CR
                                      No. 05-14-01608-CR

                                    JOE LEWIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-41242-X, F13-41243-X, F13-41244-X

                                            ORDER
       The Court REINSTATES the appeals.

       On May 20, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed.      We also ordered the trial court to prepare and file

completed certifications of appellant’s right to appeal for the cases. On June 16, 2015, we

received the reporter’s record, but we have not yet received the certifications of appellant’s right

to appeal. Accordingly, we VACATE the May 20, 2015 order to the extent it requires findings

regarding the reporter’s record.

       We ORDER the trial court to prepare certifications of appellant’s right to appeal for

these cases that accurately reflect the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d);
Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). The completed certifications are due

within FIFTEEN DAYS of the date of this order.

       We DENY appellant’s June 1, 2015 pro se motion to file a brief.          Appellant is

represented by counsel and is not entitled to hybrid representation. See Rudd v. State, 616
S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

       Appellant’s brief is due within thirty days of the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE